 
 
I 
111th CONGRESS
1st Session
H. R. 647 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Hinojosa (for himself, Mr. Ortiz, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To authorize the International Boundary and Water Commission to reimburse State and local governments of the States of Arizona, California, New Mexico, and Texas for expenses incurred by such a government in designing, constructing, and rehabilitating water projects under the jurisdiction of such Commission. 
 
 
1.Reimbursement for certain water projects
(a)In generalThe International Boundary and Water Commission is authorized to reimburse State and local governments of the States of Arizona, California, New Mexico, and Texas for expenses incurred by such a government in designing, constructing, and rehabilitating water projects under the jurisdiction of such Commission.
(b)ApplicationSubsection (a) shall apply to expenses incurred for a water project by any such State or local government designed, constructed, or rehabilitated before or after the date of enactment of this Act.  
 
